COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-011-CV
CORNELIUS
HUDSON                                                           APPELLANT
 
                                                   V.
 
ROBERT
WOODLEY                                                                APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
Appellant Cornelius Hudson attempts to appeal from the trial court=s judgment in a forcible entry and detainer suit.  On January 17, 2008, we ordered Appellant to
file a docketing statement by January 28, 2008, and warned that if he failed to
do so, we may dismiss the appeal.  See
Tex. R. App. P. 32.1,
42.3(c).  On February 1, 2008, the clerk
of this court sent Appellant a letter noting that he had not filed a docketing
statement and setting February 15, 2008, as the new deadline for so doing.




As of this date, Appellant has not filed a docketing statement.  Therefore, we dismiss this appeal.  See Tex.
R. App. P. 42.3(c).
 
PER CURIAM               
 
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  February 28, 2008
 




[1]See Tex. R. App. P. 47.4.